Citation Nr: 0329527	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-20 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to restoration of a 20 percent disability 
rating for residuals of a right knee injury, status post 
meniscal repair with subsequent meniscectomy and debridement, 
with residual scar and degenerative joint disease.

2.  Entitlement to restoration of a 20 percent disability 
rating for residuals lumbosacral strain with degenerative 
disc disease.

3.  Entitlement to restoration of a 10 percent disability 
rating for residuals of dislocation of left shoulder.

4.  Entitlement to restoration of a 10 percent disability 
rating for residuals of dislocation of right shoulder.

5.  Entitlement to restoration of a 10 percent disability 
rating for residuals of a left ankle injury.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
October 1997.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, dated in January 2002, that reduced the veteran's 
ratings for residuals of a right knee injury, status post 
meniscal repair with subsequent meniscectomy and debridement, 
with residual scar and degenerative joint disease, from 20 to 
10 percent; for residuals lumbosacral strain with 
degenerative disc disease, from 20 to 10 percent; for 
residuals of dislocations of the left and right shoulders 
from 10 percent each to noncompensable; and for residuals of 
a left ankle injury from 10 percent to noncompensable.  It 
also reduced the rating assigned to sphincter-bladder 
dysfunction from 10 percent to noncompensable; however, the 
veteran has not perfected an appeal for that issue.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

Review of the veteran's claims folder reveals that the 
veteran requested a hearing before a traveling section of the 
Board on his November 2002 VA Form 9, Appeal to Board of 
Veterans' Appeals.

To accord the veteran due process, the RO should schedule a 
Travel Board hearing.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2002).

The veteran must also be provided with the appropriate notice 
under the VCAA, to include what he must show to prevail in 
this claim, what information and evidence he is responsible 
for, and what evidence VA must secure.  38 U.S.C.A. § 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003); see generally 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  

The RO should also note that the Federal Circuit has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1), which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America(PVA), et al. v. Secretary of Veterans Affairs, Nos. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 
38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claims of the impact of 
the notification requirements on his 
claims.  The veteran must also be 
notified that he has one year to submit 
evidence.  38 U.S.C.A. § 5103(b)(1).   

2.  The RO should schedule the veteran 
for a Travel Board hearing with respect 
to his claims for restoration.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures. 

The Board intimates no opinion as to the ultimate outcome of 
the case.  The veteran need take no action until otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


